Citation Nr: 0412708	
Decision Date: 05/17/04    Archive Date: 05/25/04

DOCKET NO.  02-18 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for postoperative 
recurrent patellar subluxation, left knee, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for postoperative 
recurrent patellar subluxation, right knee, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for tinea pedis 
and onychomycosis, currently evaluated as 10 percent 
disabling.

4.  Entitlement to a compensable evaluation for 
pseudofolliculitis barbae.


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

C. L. Eckart


INTRODUCTION

The veteran served on active duty from January 1989 to 
October 1995.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of June 2001 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Houston, 
Texas.  The veteran testified at a hearing held before the 
undersigned Veterans Law Judge at the RO in July 2003.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

The veteran contends that his bilateral knee disabilities, 
his tinea pedis, onychomycosis, and his psuedofolliculitis 
barbae are more severe than currently evaluated.  He 
contended in his July 2003 hearing testimony that all the 
disabilities have worsened since he was last examined for 
them.  He described having been seen for skin problems 
affecting his face and feet in April 2003 and having missed 
work about five days of work due to the skin condition in his 
feet causing pain.  Regarding his knees, he indicated that 
the screw in his right knee was coming out and also described 
problems with pain and instability in both knees.  

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2003).

Also, the rating criteria for evaluating skin disabilities 
were amended August 30, 2002.  Although the RO considered the 
revised criteria as well as the prior criteria for evaluating 
the skin disorders, the most recent VA examination of May 
2001 predates this revision of the criteria for skin 
disorders.  Reexamination of the service connected skin 
disorders with consideration of both the old and new criteria 
under38 C.F.R. § 4.118 should be conducted.

Finally, the Board notes that the most recent VA examination 
of December 2002 revealed evidence of arthritis in both 
knees.  However, the knees are evaluated under Diagnostic 
Code 5257, which address instability or subluxation of the 
knee.  According to VA General Counsel, in VAOPGPREC 9-98 
(1998), when radiologic findings of arthritis are present, a 
veteran whose knee disability is evaluated under Diagnostic 
Codes 5257 or 5259 is also entitled either to a separate 
compensable evaluation under Diagnostic Code 5260 or 5261, if 
the arthritis results in compensable loss of motion, or to a 
separate compensable evaluation under 5010 if the arthritis 
results in noncompensable limitation of motion and/or 
objective findings or indicators of pain.    

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The AMC must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  Such 
notice should specifically apprise him of 
the evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  The AMC should 
also specifically request that he provide 
any evidence in his possession that 
pertains to the claim as explicitly 
required by 38 C.F.R. § 3.159(b).
 38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

2.  The AMC should obtain VA records 
showing treatment for the veteran's knee 
disorders, and skin disorders of the face 
and feet from December 2002 to present, 
to include treatment records from April 
2003.  If any of these VA records are not 
available the AMC should note this.  The 
AMC should obtain the names and addresses 
of any other medical care providers who 
have treated the veteran for his knee and 
skin conditions.  The AMC should take all 
necessary steps to obtain any pertinent 
records that are not currently part of 
the claims folder and associate them with 
the claims folder.  

3.  After completion of # 1-2 above, the 
VBA AMC should schedule the veteran for a 
VA orthopedic examination to determine 
the nature and extent of his service-
connected bilateral knee disabilities.  
The claims file, copies of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a Diagnostic Codes 5257, 5260, 5261, 
5262 (2003) should be made available to 
and reviewed by the examiner(s) in 
conjunction with the examination.  Any 
further indicated special studies should 
be conducted.  The examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings, and note (1) 
whether the veteran does or does not have 
recurrent subluxation or lateral 
instability of either knee, (2) The 
extent of arthritis of each knee shown by 
X-ray and (3) the active and passive 
range of motion of the right knee in 
degrees.  The examiner also should 
comment on the functional limitations 
caused by the veteran's service- 
connected bilateral knee disabilities.  
It is requested that the examiner address 
the following questions:

(a) Does the right knee disability cause 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity, or atrophy?  If the 
severity of these manifestations cannot 
be quantified, the examiner should so 
indicate.  Specifically, the examiner 
must address the severity of painful 
motion from intermediate degrees to 
severe.  The examiner must note at what 
degree in the range of motion that pain 
is elicited as well as the severity of 
such pain.  

(b) With respect to subjective complaints 
of pain, the examiner should comment on 
whether the subjective complaints are 
supported by objective findings; whether 
any pain is visibly manifested upon 
palpation and movement of the right knee; 
and whether there are any other objective 
manifestations that would demonstrate 
disuse or functional impairment of the 
knee due to pain attributable to the 
service-connected disabilities.  

(c) If muscle atrophy attributable to the 
service-connected bilateral knee 
disabilities is noted to be present in 
either knee, the examiner should comment 
on the muscle group(s) affected and the 
extent and severity of muscle atrophy.

(d) The examiner must discuss what is the 
effect of all noted manifestations on the 
ability of the veteran to perform average 
employment in a civil occupation.  

4.  After completion of #1-2 above, the 
VBA AMC should schedule the veteran for a 
VA skin examination to determine the 
nature and extent of his service-
connected tinea pedis, onychomycosis and 
pseudofolliculitis barbae.  The claims 
file, to include medical records and 
photographs, copies of the previous 
criteria addressing skin disorders under 
38 C.F.R. § 4.118; including Diagnostic 
Codes 7800 through 7819, the revised 
criteria under 38 C.F.R. § 4.118 
including Diagnostic Codes 7800 through 
7833, should be made available to and 
reviewed by the examiner(s) in 
conjunction with the examination.  Any 
further indicated special studies should 
be conducted.  The examiner should 
thoroughly describe the location, size, 
area affected, and disfiguring 
characteristics (if any) from the 
service-connected tinea pedis, 
onychomycosis and pseudofolliculitis.

5.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claims.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations, to include consideration of 
the old and new criteria under 38 C.F.R. 
§ 4.118 for the skin disorder claims and 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a 
Diagnostic Codes 5003, 5010, 5257, 5260, 
5261, 5262 (2003) regarding the bilateral 
knee claims.  An appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the AMC.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




